Case
 Case19-12337
      20-01022Doc
               Doc122-23
                   3-23 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                          15:07:33Exhibit
                                                                   Exhibit17.
                                                                           17.Unanimous
                                                                               Unanimous
                              Written Consent Page 1 of 2
Case
 Case19-12337
      20-01022Doc
               Doc122-23
                   3-23 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                          15:07:33Exhibit
                                                                   Exhibit17.
                                                                           17.Unanimous
                                                                               Unanimous
                              Written Consent Page 2 of 2
